Citation Nr: 1539308	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-46 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial compensable evaluation prior to July 25, 2014, and an initial rating in excess of 10 percent from that date, for degenerative disc disease of the lumbar spine.

2. Entitlement to an initial compensable evaluation for left foot hallux valgus.

3. Entitlement to an initial compensable evaluation for right foot hallux valgus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran served in the Army National Guard with a period of active duty for training from May 2003 to December 2003, and with periods of active duty from August 2004 to February 2006, and from November 2006 to April 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas which, in pertinent part, granted service connection for degenerative disc disease of the lumbar spine, left foot hallux valgus, and right foot hallux valgus, all rated 0 percent, effective April 21, 2008. 

In February 2012, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the Veteran's claims file.

In April 2014, the case was remanded for additional development.  An April 2015 rating decision increased the rating for the Veteran's degenerative disc disease of the lumbar spine to 10 percent, effective July 25, 2014 (date of a VA examination).  The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

As a final initial matter, the Board notes that in an August 2015 written statement, the Veteran's representative made the observation that the additional treatment records obtained while the case was on remand "reveal treatment for anxiety disorder, [not otherwise specified] among other things."  A review of the record does not show that the Veteran has ever claimed service connection for an acquired psychiatric disorder, to include an anxiety disorder, and it is unclear from the representative's statement whether he is suggesting that such a claim should be initiated at this time.  Importantly, effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155(a)).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  In light of the foregoing, the representative's August 2015 written statement is referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Board remanded the Veteran's claim in order to provide him with a current VA examination of his back and feet, and to obtain outstanding service treatment records, private treatment records, and VA treatment records.  

In accordance with the Board's remand, in July 2014, the Veteran was provided an examination of the back (thoracolumbar spine) and of the feet.  In the August 2015 written statement from the Veteran's representative, he suggested that the July 2014 VA examinations were inadequate by stating, "It appears that the examiner reviewed only VA health records as opposed to the electronic file."  However, a review of the report of the July 2014 VA examination of the back shows that although the examiner indicated initially that he had not reviewed the Veteran's VA claims file and reviewed only his VA treatment records, he subsequently indicated in the "Remarks" section that he had reviewed the claims file.  Notably, the "Remarks" section includes notations from the March 2009 rating decision, which suggests that the examiner did, indeed, review the claims file, as indicated.  With respect to the examination of the feet, the examiner noted directly in the report that he had reviewed the Veteran's e-folder (Virtual VA and Veterans Benefits Management System).  Given the foregoing, the Board does not find that the VA examinations conducted in July 2014 were inadequate for the reasons suggested by the Veteran's representative.  As neither the Veteran nor his representative has alleged that the July 2014 VA examinations are otherwise inadequate, the Board is not of the opinion that the case should be remanded for another VA examination.

Rather, this claim is being remanded again in order to properly develop for the Veteran's updated service treatment records.  Specifically, according to the record, the Veteran's most recent period of active duty service was from November 2006 to April 2008.  However, at the February 2012 Travel Board hearing, the Veteran testified that his most recent deployment was in December 2010 to November 2011.  As a result, in the April 2014 remand, the Board instructed that any service treatment records associated with this subsequent period of active duty service should be secured for the record.

On remand, the AOJ contacted the Records Management Center by electronic mail and requested that they provide them with a copy of the Veteran's service treatment records.  The request further indicated that the Veteran served on active duty from January 4, 2011, to December 20, 2011.  In July 2014, the Records Management Center responded that they had conducted several searches of their files activity and were unable to locate the requested service treatment records.  

As noted by the Veteran's representative in his August 2015 written statement, however, the Veteran served in the Army National Guard.  Therefore, the request should have been directed towards the Adjutant General's office in the state for which he served.  Also, the AOJ requested a records search of January 4, 2011, to December 20, 2011, even though at the February 2012 Travel Board hearing, the Veteran indicated he was re-deployed in December 2010.  Accordingly, another attempt at securing the Veteran's additional service treatment records should be completed on remand.

Regarding the Veteran's outstanding private treatment records, he was advised by letter in July 2014 that VA could not obtain private treatment records without his written authorization.  Therefore, it was requested that he identify all VA and non-VA providers who had treated him for his degenerative disc disease of the lumbar spine and for the hallux valgus in his left and right feet, and to provide any necessary releases for VA to obtain treatment records from those providers.  The Veteran did not respond to that letter.  Although the Veteran did not respond, given that his claim is being remanded again, the Board will provide him with an additional opportunity to identify his private healthcare providers for the record and to provide the necessary written authorizations for those records.  The Veteran is advised that any available private treatment records would be critical to the evaluation of his service-connected disabilities, and that VA's duty to assist is not a one-way street.  He also has an obligation to cooperate with VA in ensuring that duty is satisfied.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Regarding the Veteran's VA treatment records, the record reflects that treatment records through April 2015 have been secured for the record.  However, as the claim is being remanded, any records of treatment that the Veteran has received during the appeal period (i.e., those records not already associated with the claims file) for the degenerative disc disease of the lumbar spine and/or for the hallux valgus in his left and right feet should continue to be obtained and associated with the record.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").

Finally, regarding the claim for an increased initial evaluation for degenerative disc disease of the lumbar spine, remand is required for issuance of a supplemental statement of the case (SSOC).  As was noted in the Introduction, in an April 2015 rating decision, the AOJ increased the disability evaluation for the Veteran's degenerative disc disease of the lumbar spine from 0 percent to 10 percent, effective July 25, 2014.  Although the AOJ increased the disability evaluation, it only did so for a partial period of the appeal and did not assign the maximum disability rating possible.  Thus, the appeal for a higher disability evaluation for both "stages" of the appeal remains before the Board.  However, the AOJ did not readjudicate the claim in an SSOC as directed by the Board in the April 2014 remand.  Therefore, on remand, the RO must issue an SSOC for the issue of an increased evaluation for degenerative disc disease of the lumbar spine.

Accordingly, the case is REMANDED for the following actions:

1. 	Obtain the Veteran's outstanding service treatment records, to include all records pertaining to his service in the Army National Guard (and in particular those related to his most recent deployment from December 2010 to November 2011).  All appropriate repositories should be contacted for this information, to include the Adjutant General's office for the state in which he served as a member of the Army National Guard.

2. 	Contact the Veteran and request that he identify the provider(s) of any additional treatment or evaluation he has received for his service-connected degenerative disc disease of the lumbar spine and/or for the hallux valgus in his left and right feet, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.

Obtain complete records of all such treatment and evaluation from all sources identified by the Veteran, to include from the private provider who treated him for his degenerative disc disease of the lumbar spine (as identified at the February 2012 Board hearing).  

3. 	Secure for the record copies of the Veteran's relevant VA treatment records dated since April 2015.

4. 	If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

5. 	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any remain denied, the RO/AMC should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

